Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 02/24/2021, in response to the rejection of claims 1-8 from the non-final office action, mailed on 02/24/2020, by amending claim 1, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-8 are allowable.

The following is an examiner’s statement of reasons for allowance:
The applicants’ argument that the cited prior arts of the previous OA do not fairly teach the “A film forming apparatus for forming a film by sequentially supplying a first processing gas and a second processing gas to a substrate while rotating the substrate around a center of rotation of a rotary table located within a vacuum vessel made of metal by mounting the substrate on a substrate mounting region located on an upper surface side of the rotary table and rotating the rotary table, the apparatus comprising: a first processing gas supply part and a second processing gas supply part configured to supply the first processing gas and the second processing gas to a first processing region and a second processing region, respectively, which are separated from each other in a circumferential direction of the rotary table via separation regions; a plasma gas nozzle configured to supply a plasma-generating gas for performing a plasma .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.